Case 19-80064-TLS           Doc 432       Filed 02/14/19 Entered 02/14/19 21:35:32                       Desc Main
                                         Document      Page 1 of 6


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           ) Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       ) (Jointly Administered)
                                                                         )
                                                                         )

                                     NOTICE OF REJECTION OF
                                    CERTAIN UNEXPIRED LEASES

         PLEASE TAKE NOTICE that on January 17, 2019, the United States Bankruptcy Court

for the District of Nebraska (the “Court”) entered an order (the “Procedures Order”) in the above-

referenced chapter 11 cases of Specialty Retail Shops Holding Corp. and its affiliated debtors

(collectively, the “Debtors”), establishing, among other things, procedures (the “Rejection

Procedures”) for the rejection of executory contracts (the “Contracts”) and unexpired leases (the

“Leases”).

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and by this

written notice (this “Rejection Notice”), the Debtors hereby provide notice that they have

determined, in the exercise of their business judgment, that each Contract set forth on Exhibit I

attached hereto is hereby rejected effective as of the date (the “Rejection Date”) set forth in

Exhibit I, or such other date as the Debtors and the counterparty or counterparties to such

Contract(s) agree in accordance with the Procedures Order.


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS            Doc 432       Filed 02/14/19 Entered 02/14/19 21:35:32                        Desc Main
                                          Document      Page 2 of 6


        PLEASE TAKE FURTHER NOTICE that, parties seeking to object to the proposed

rejection of any of the Contracts must file and serve a written objection so that such objection is

filed with the Court and is actually received no later than fourteen (14) days after the date that the

Debtors served this Notice by the following parties:                  (i) the Debtors, Specialty Retail Shops

Holding Corp., 700 Pilgrim Way, Green Bay, Wisconsin, 54304, Attn: Russ Steinhorst, Chief

Executive Officer; (ii) counsel to the Debtors, Kirkland & Ellis LLP, 300 North LaSalle, Chicago,

Illinois 60654, Attn: Patrick J. Nash, Jr., P.C., and Travis Bayer Esq.; Kirkland & Ellis LLP, 601

Lexington Avenue, New York, New York 10022, Attn: Steven Serajeddini, Esq. (iii) co-counsel

to the Debtors, McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska

68102, Attn: James Niemeier, Esq.; (iv) the Office of the United States Trustee for the District of

Nebraska, 111 South 18th Plaza, # 1125 Omaha, Nebraska 68102, Attn: Jerry Jensen, Esq.;

(v) counsel to Wells Fargo Bank, N.A., Otterbourg P.C., 230 Park Avenue, New York, New York

10169, Attn: Chad Simon, Esq.; (vi) proposed counsel to the Committee, Pachulski Stang Ziehl &

Jones LLP, 780 Third Avenue, 34th Floor, New York, New York 10017, Attn: Robert J. Feinstein

and Bradford J. Sandler and Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th

Floor, Los Angeles, California 90067, Attn: Jeffrey N. Pomerantz; and (vii) proposed co-counsel

to the Committee, Goosmann Law Firm, PLC, The Advent Building, Suite 250, Omaha, NE 68118,

Attn: Elizabeth M. Lally, Jeana Goosmann, and Joel Carney (collectively, the “Notice Parties”).

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

rejection of each Contract shall become effective on the Rejection Date set forth in Exhibit I, or

such other date as the Debtors and the counterparty or counterparties to such Contract(s) agree.2



2
    An objection to the rejection of any particular Contract listed in this Rejection Notice shall not constitute an
    objection to the rejection of any other contract or lease listed in this Rejection Notice. Any objection to the
    rejection of any particular Contract listed in this Rejection must state with specificity the Contract to which it is
Case 19-80064-TLS          Doc 432       Filed 02/14/19 Entered 02/14/19 21:35:32                      Desc Main
                                        Document      Page 3 of 6


       PLEASE TAKE FURTHER NOTICE that, if an objection to the rejection of any

Contract is timely filed and not withdrawn or resolved, the Debtors shall file a notice for a hearing

to consider the objection for the Contract(s) to which such objection relates. If such objection is

overruled or withdrawn, such Contract(s) shall be rejected as of the Rejection Date set forth in

Exhibit I or such other date as the Debtors and the counterparty or counterparties to such

Contract(s) agree in accordance with the Procedures Order.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures

Order, if the Debtors have deposited monies with a Contract counterparty as a security deposit or

other arrangement, the Contract counterparty may not set off or recoup or otherwise use such

monies without further order of the Court, unless the Debtors and the counterparty or

counterparties to such Contracts otherwise agree in accordance with the Procedures Order.

       PLEASE TAKE FURTHER NOTICE that, absent timely objection, any personal

property of the Debtors that is listed and described in Exhibit I shall be deemed abandoned as of

the Rejection Date.

       PLEASE TAKE FURTHER NOTICE that, to the extent you wish to assert a claim(s)

with respect to rejection of your Contract(s), you must do so by the later of: (a) the claims bar date

established in these chapter 11 cases, if any; (b) 30 days after the Rejection Date; and (c) any date

established by further order of the Court. FAILURE TO ASSERT SUCH CLAIMS ON TIME

WILL RESULT IN SUCH CLAIMS BEING FOREVER BARRED.



                              [Remainder of page intentionally left blank]



   directed. For each particular Contract whose rejection is not timely or properly objected to, such rejection will
   be effective in accordance with this Rejection Notice and the Order.
Case 19-80064-TLS    Doc 432     Filed 02/14/19 Entered 02/14/19 21:35:32           Desc Main
                                Document      Page 4 of 6


Dated: February 14, 2019       /s/ Lauren R. Goodman
 Omaha, Nebraska               James J. Niemeier (NE Bar No. 18838)
                               Michael T. Eversden (NE Bar No. 21941)
                               Lauren R. Goodman (NE Bar No. 24645)
                               MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                               First National Tower, Suite 3700
                               1601 Dodge Street
                               Omaha, Nebraska 68102
                               Telephone:      (402) 341-3070
                               Facsimile:      (402) 341-0216
                               Email:          jniemeier@mcgrathnorth.com
                                               meversden@mcgrathnorth.com
                                               lgoodman@mcgrathnorth.com
                               - and -
                               James H.M. Sprayregen, P.C.
                               Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                               Travis M. Bayer (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle
                               Chicago, Illinois 60654
                               Telephone:       (312) 862-2000
                               Facsimile:       (312) 862-2200
                               Email:           james.sprayregen@kirkland.com
                                                patrick.nash@kirkland.com
                                                travis.bayer@kirkland.com
                               - and -
                               Steven Serajeddini (admitted pro hac vice)
                               Daniel Rudewicz (admitted pro hac vice)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone:     (212) 446-4800
                               Facsimile:     (212) 446-4900
                               Email:         steven.serajeddini@kirkland.com
                                              daniel.rudewicz@kirkland.com

                               Co-Counsel to the Debtors
   Case 19-80064-TLS              Doc 432        Filed 02/14/19 Entered 02/14/19 21:35:32                       Desc Main
                                                Document      Page 5 of 6


                                                           Exhibit I

                                                    Rejected Contracts


                                     Debtor                 Description of                 Abandoned                  Rejection
        Counterparty
                                  Counterparty                Contract1                 Personal Property               Date
CGP Jacksboro, Ltd.               Shopko Stores         Store No. 203                   N/A                          2/15/2019
c/o Capital Growth                Operating Co.         124 Lumar Drive
Buchalter, Inc.                                         Jacksboro, TX 76458
361 Summit Blvd.
Birmingham, AL 35243
Mohave Velley DG, LLC             Shopko Stores         Store No. 592                   N/A                          2/15/2019
3604 Winifred Way                 Operating Co.         1300 E Central Avenue
Lake Havasu City, AZ                                    Comanche, TX 76442
86404




    1
          The inclusion of a Contract on this list does not constitute an admission as to the executory or non-executory
          nature of the Contract, or as to the existence or validity of any claims held by the counterparty or counterparties
          to such Contract.
Case 19-80064-TLS   Doc 432    Filed 02/14/19 Entered 02/14/19 21:35:32   Desc Main
                              Document      Page 6 of 6
